Case 2:18-cv-07241-CAS-PLA Document 141-14 Filed 07/02/21 Page 1 of 5 Page ID
                                 #:5464
Case 2:18-cv-07241-CAS-PLA Document 141-14 Filed 07/02/21 Page 2 of 5 Page ID
                                 #:5465
Case 2:18-cv-07241-CAS-PLA Document 141-14 Filed 07/02/21 Page 3 of 5 Page ID
                                 #:5466
Case 2:18-cv-07241-CAS-PLA Document 141-14 Filed 07/02/21 Page 4 of 5 Page ID
                                 #:5467
Case 2:18-cv-07241-CAS-PLA Document 141-14 Filed 07/02/21 Page 5 of 5 Page ID
                                 #:5468
